Citation Nr: 0840487	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-30 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for fibromyalgia 
syndrome, to include as secondary to the service-connected 
post-traumatic stress disorder (PTSD) and dermatophytosis 
pedis.

2.  Entitlement to service connection for fibromyalgia 
syndrome, to include as secondary to the service-connected 
PTSD and dermatophytosis pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the RO.

The veteran testified before the undersigned Acting Veterans 
Law Judge (VLJ) in a video-conference hearing in September 
2008.

The veteran's claim was the subject of a previous decision.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The now reopened claim of service connection for fibromyalgia 
syndrome is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
fibromyalgia syndrome, to include as secondary to the 
service-connected PTSD and dermatophytosis pedis, was denied 
in an unappealed March 2004 rating decision issued by the RO.  

2.  The additional evidence is new and so significant that it 
must be considered in order to fairly decide the merits of 
the claim for fibromyalgia syndrome, to include as secondary 
to the service-connected PTSD and dermatophytosis pedis.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for fibromyalgia syndrome, to 
include as secondary to the service-connected PTSD and 
dermatophytosis pedis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the regulations pertaining to VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  Given the favorable action 
taken hereinbelow, the Board finds that no further assistance 
in developing the facts pertinent to the veteran's claim is 
required at this time.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's claim of service connection for 
fibromyalgia syndrome was denied by the RO in a decision 
promulgated in March 2004.  The reason cited in the decision 
for this denial was that there was no evidence of treatment 
for this disability during service.  The Board also notes 
that an October 2003 VA examination of record at the time of 
this decision was not diagnostic of fibromyalgia.  

The veteran applied to reopen his claim in May of 2005.  In a 
rating decision promulgated in November 2005, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.

The March 2004 decision of the Board in this case is 
considered to be final under 38 U.S.C.A. § 7104(a).  Hence, 
the Board must first determine whether new and material 
evidence has been received to reopen the claim. 

Since the March 2004 decision, the veteran has submitted 
treatment records from multiple private medical facilities 
replete with reference to complaints of and treatment for 
pain in and throughout his body.  The veteran complained of 
isolated self-limiting attacks of non articular arthritis 
involving the wrists, ankles, hips and knees.  

The veteran also submitted a VA doctor's statement dated in 
April 2004.  This doctor reported treating the veteran for 
fibromyalgia.  The doctor recommended that the veteran be 
exempt from job activities such as prolonged standing, heavy 
lifting and strenuous work.  

Also submitted was the transcript of his hearing held before 
the undersigned Acting VLJ in September 2008.  The veteran 
testified about his general health condition and the 
treatment he had received subsequent to service for his 
complaints of pain throughout the body (later diagnosed as 
fibromyalgia).  The veteran also testified that his service-
connected PTSD and infections of the feet also compounded his 
fibromyalgia syndrome.

This additional evidence of record is new and raises a 
reasonable possibility of substantiating the veteran's claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for fibromyalgia syndrome.

 
ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for fibromyalgia syndrome, to 
include as secondary to the service-connected PTSD and 
dermatophytosis pedis, the appeal to this extent is allowed, 
subject to further action as discussed below.


REMAND

Having reopened the claim of service connection for 
fibromyalgia syndrome, to include as secondary to the 
service-connected PTSD and dermatophytosis pedis, the Board 
finds that additional development is necessary with respect 
to that claim.

As noted, during his September 2008 Board hearing, the 
veteran testified that since service he has had a generalized 
pain throughout his body.  He testified that initially 
doctors did not know what the problem was because medical 
tests they performed all came back negative as to the 
conditions they thought afflicted the veteran.  After years 
of complaints and treatment he was finally diagnosed with 
fibromyalgia.  Additionally, he testified that his service-
connected PTSD and infections of the feet also compounded his 
fibromyalgia syndrome.  

The Board notes that the veteran has also submitted post-
service treatment records replete with reference to treatment 
for pain throughout the body (since diagnosed as 
fibromyalgia).  Thus, it is the veteran's contention that his 
fibromyalgia is a result of his period of service.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. 

The Board finds that the current evidence of record does in 
fact "indicate" that there may be a nexus between the 
current fibromyalgia and service.  Thus, the veteran should 
be afforded a VA examination to ascertain the nature, extent, 
and etiology of his fibromyalgia.  Such an examination is 
"necessary" under 38 U.S.C.A. § 5103A(d).

Furthermore, the Board notes that the veteran contends that 
his fibromyalgia has either developed or been aggravated by 
his service connected PTSD and dermatophytosis.  Therefore, 
any opinion obtained from a new VA examination should address 
the possibility of secondary service connection.  


Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide and inform him of 
the type of evidence that he is expected 
to provide.  

The veteran should be notified that a 
disability which is proximately due to, 
or results from, another disease or 
injury for which service connection has 
been granted shall be considered a part 
of the original condition.  Specifically, 
when aggravation of a disease or injury 
for which service connection has not been 
granted is proximately due to, or the 
result of, a service-connected condition, 
the veteran shall be compensated for the 
degree of disability over and above the 
degree of disability existing prior to 
the aggravation.  See 38 C.F.R. 
§ 3.310(a),(b) (2007); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the fibromyalgia 
since service.  To the extent possible, 
the RO should undertake all indicated 
action to obtain copies of all clinical 
records from all previously unidentified 
treatment sources.  The veteran should 
also be informed that he can submit 
evidence to support his claim.  If the 
RO's search efforts prove unsuccessful, 
documentation to that effect must be 
added to the claims file.    

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the nature, extent and likely etiology of 
the claimed fibromyalgia.  

The veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has current fibromyalgia 
syndrome that at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) had its clinical onset during 
his period of active service, or was 
otherwise due to his service-connected 
PTSD and dermatophytosis pedis.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

 4.  Thereafter, following completion of 
all indicated development the RO should 
readjudicate the issue on appeal.  If the 
determination remains less than fully 
favorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond thereto.

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


